Hart, J. (after stating the facts). It appears from the record that R. H. Toll first brought a suit in equity against George O. Toll to quiet, his title to the land in controversy, and asked that the defendant be enjoined from trespassing upon the land. R. H. Toll filed an answer, setting up title to the land and claiming the same as his homestead. The chancery court in that case held that the land was not the homestead of R. H. Toll, and upon appeal to this court the decree was affirmed. Toll v. Toll, ante p.— The record on appeal showed that evidence was taken upon the issue of whether the land was the homestead of E. H. Toll, and the decree of the court below wás affirmed, because all of the evidence upon which the case was heard in the chancery court was not in the record on appeal. In such oases on appeal a conclusive presumption arises that the absent evidence was sufficient to sustain the finding and decree of the chancery court. Therefore, the right of R. H. Toll to his homestead exemption having been pleaded in that suit, and, there being a direct adjudication adversely to his right in that case, the merits of the decree cannot be brought in question in the present proceedings. There is no principle better settled than that the decree of a court of competent jurisdiction directly upon a question, or necessarily involving the decision of the question, is conclusive between the parties and their privies in a subsequent suit involving the same issue. If the court rendering the decree had jurisdiction of the subject-matter and the parties, its decision is conclusive until reversed on appeal or annulled by a proceeding for that purpose. Hence the decree in that case is conclusive against E. H. Toll in the present case. In other words, the court having decided in that case that the land in question was not the homestead of E. H. Toll, the same question cannot be litigated in a subsequent suit between the same parties, Gordon v. Clark, 149 Ark. 173. But counsel for the defendant insist that, inasmuch as the wife of E. IT. Toll was not a party to the former suit, neither she nor her husband is concluded by that snit from claiming the homestead in the present case. The precise question was determined by this court adversely to their contention in the case of Brignardello v. Cooper, 116 Ark. 103. In that case it was held that where, in an action to foreclose a mortgage on property belonging to a married man, he sets up’ a claim to the homestead, and his claim is ineffectual, an adjudication against him will bar any -right that his wife may have had to assert a similar claim. This principle controls here, and the wife is bound by the adjudication against her husband in the former suit, and cannot reassert the •homestead claim. Therefore the decree'will be affirmed.